Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  

1. CONTRACT ID CODE

N/A

 

PAGE OF PAGES

1        |        1

2. AMENDMENT/MODIFICATION NO.

0007

 

 3. EFFECTIVE DATE       

 (see block 16C below)

 

4. REQUISITION/PURCHASE REQ. NO.

 

 

5 PROJECT NO, (If applicable)

N/A

 

5. ISSUED BY   CODE        7. ADMINISTERED BY (If other than Item 6)   CODE   
N/A

 

National Institutes of Health

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

Room 3214, MSC 7612

6700-B Rockledge Drive

Bethesda, MD 20892-7612

 

 

 

MID RCB-B

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP code

 

Pfenex, Inc.

10790 Roselle Street

San Diego, CA 92121

  ¨     9A. AMENDMENT OF SOLICITATION NO.          

9B. DATED (SEE ITEM 11)

 

  x    

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSN272201200033C

 

      10B. DATED (SEE ITEM 13) CODE      

FACILITY CODE

 

     

09/27/2012

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended. ¨ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning one (1) copy of the
amendment; (b) By acknowledging receipt of this Amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and data specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (if required)

 

 

13. THIS ITEM APPLIES ONLY TO MODIFICATION OF CONTRACTS/ORDERS, IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

¨    

A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF

 

X    

C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

Mutual Agreement of the Parties

 

   

D.    OTHER (Specify type of modification and authority)

 

E. IMPORTANT:  Contractor ¨ is not x is required to sign this document and
return   2   copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

PURPOSE: To correct the funded through date and completion date on page 1 of
Modification 5 to read May 31, 2016, so it is in agreement with pages 2-4 of
said modification.

 

TOTAL FUNDS CURRENTLY ALLOTTED [***] (Unchanged)       FUNDED THROUGH DATE: May
31, 2016 (Unchanged) TOTAL ESTIMATED COST: [***] (Unchanged)       COMPLETION
DATE: May 31, 2016 (Unchanged)

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)   

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

PATRICK LUCY, Chief Business Officer   

Michael P. Welsh

Contracting Officer, MID RCB-B, OA, DEA, NIAID, NIH, DHHS

15B. CONTRACTOR/OFFEROR     15C. DATE SIGNED     

16B. UNITED STATES OF AMERICA


    16C. DATE SIGNED      

/s/ Patrick Lucy

(Signature of person authorized to sign)

     

02/16/2016

 

  

By:

 

 

 

  

/s/ Michael P. Welsh

(Signature of Contracting Officer)

 

     

2/22/2016

 

 

NSN 7540-01-152-8070

Previous edition unusable

 

 

30-105

Computer Generated

  

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.